Citation Nr: 0427527	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from February 1959 to May 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's request to reopen a 
claim for service connection for a low back disability.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating action dated in May 1973, the RO 
denied the veteran's request to reopen a claim of service 
connection for a low back disability.  

2.  Evidence added to the record since the May 1973 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, and raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1973 that denied the veteran's 
request to reopen a claim of service connection for a low 
back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  

2.  New and material evidence has been received and the claim 
for service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 
38 U.S.C.A. § 5103A (2002).  

Notice

With respect to notice, VA letters to the veteran dated in 
February 2002, August 2002, and December 2003, informed him 
of the evidence necessary to substantiate his claim, as well 
as his and VA's development responsibilities.  As such, VA's 
duty to notify has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board observes that recent 
legislation authorizes the VA to make a decision prior to the 
expiration of the one-year VCAA notice period.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim to reopen.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.



Factual Background

The Old Evidence

The veteran's service medical records reveal that in April 
1963, he was admitted to the ward for two days for complaints 
of low back pain.  The examiner reported that a physical 
examination was essentially negative, except for some lumbar 
spasms in the para-spinal areas and that straight leg raising 
was limited bilaterally.

In a VA Certificate of Attending Physician, a physician 
indicated that he had treated the veteran on several 
occasions between May 1965 and June 1965 for low back pain 
with limited motion of flexion.  He also reported that the 
veteran had injured his back at work while pulling a roller 
in May 1965.  He diagnosed the veteran with bilateral 
lumbrosacral strain.  

By rating action dated in April 1971, the RO denied the 
veteran's claim for service connection for a low back 
disability on the basis that the veteran's back condition in 
service was acute and that no residuals were shown at the 
time of discharge.  

Private medical records dated from January 1972 to November 
1972 reflect that the veteran sought treatment for a low back 
disability.  The record indicates that this treatment 
included lumbar laminectomies in January 1972 and June 1972.  
The record further reveals that in July 1972 the veteran was 
admitted to the hospital after falling down the steps.

In a statement received in January 1973, the veteran related 
that while in service in April 1963, while on his way to take 
a shower, he slipped on a ladder rung.  He indicated that 
after he fell, he felt a sharp pain in the lower part of his 
back, as if someone had hit him with a hammer.  He further 
reported that at the time of the fall, the pain was only 
momentary, but that the next morning he could not move.  The 
veteran indicated that an ambulance subsequently took him to 
the base dispensary, where he was given pills.

By rating action dated in May 1973, the RO denied the 
veteran's claim for service connection for postoperative 
herniated nucleus pulposus on the basis that the veteran's 
current low disabilities were considered independent 
incidents that were the result of a parking lot fall and the 
veteran injuring his back at work.

The Additional Evidence

Private medical records dated from May 1997 to July 1999 
reflect that the veteran reported a history of low back pain 
and was diagnosed with chronic low back pain, status post 
lumbar laminectomy times four. 

A VA outpatient examination report dated in December 2001 
reveals that the veteran reported that he had undergone four 
back surgeries and that he experienced back pain that 
radiated down the back of his legs to his ankles.  After 
examination, an examiner noted that there was mild tenderness 
of the veteran's lumbar muscles and that the veteran's back 
was quite tender over the lumbar scar.  His impression of the 
veteran's condition was low back pain with bilateral sciatica 
and leg weakness.

In November 2002, the veteran submitted to a VA general 
examination.  The examiner reported that the veteran appeared 
to be chronically ill and entered the examining room pushing 
a walker.  The reported range of motion for the veteran's 
lumbar spine was as follows:  forward flexion-45 degrees, 
backward extension-0 degrees, lateral flexion 10 degrees.  
The examiner further noted that the veteran's straight leg 
raising was positive bilaterally, 10 degrees on the right and 
45 degrees on the left.  It was further noted that there was 
marked paraspinal muscle spasm, a healing surgical scar on 
the low back, no sciatic notch tenderness, no ankle or knee 
jerks, and the presence of muscle atrophy and hypesthesia on 
the right thigh.  The examiner's impression of the veteran's 
condition was failed back syndrome.  He opined that the 
veteran's current back condition was "related to his in-
service back condition and that there has been a progression 
of back pain and dysfunction since that original injury in 
1962, but again, in 1963, there was a flare up of the back 
pain."

In an October 2003 nexus opinion, a VA physician, after a 
review of the veteran's claim file, opined that the veteran's 
current back complaints/condition were not due to service.  
According to the physician, "while the episode of April 1963 
is noted, diagnosis was acute low back strain and no other 
tests, etc. would indicate otherwise.  The great likelihood 
is that the current back condition is due to post service 
injuries starting in 1972 which led to his first surgery."

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen a claim of service connection for a low 
back disability.  The Board finds that the private and VA 
medical records, which were submitted subsequent to the May 
1973 RO determination, are new because they were not of 
record at the time of the prior final RO denial in May 1973.  
These records, particularly the November 2002 and October 
2003 VA examinations and nexus opinions, are material because 
when considered by themselves or with previous evidence of 
record, relate to the unestablished fact of whether or not 
the veteran's current low back disability is related to the 
low back pains for which he sought treatment during active 
service.  As such, the Board finds that this evidence is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the Board concludes that the private and VA 
medical records, which were received subsequent to the May 
1973 RO denial, are new and material and the claim for 
service connection for a low back disability is reopened.  


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a low back 
disability, the appeal, to this extent, is granted.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a)(West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

The veteran has been afforded two VA examinations and 
differing opinions have been provided.  However, the 
credentials of both examiners is unclear from the record, 
which makes it difficult in accurately assessing the 
probative weight of those opinions.  Therefore, the Board 
finds that another examination is warranted.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since his military service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran. 

2.  The veteran should then be afforded a 
VA examination with an orthopedic 
specialist to determine the nature and 
etiology of any current low back 
disability.  The credentials of the 
examiner should be clearly indicated on 
the examination report.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
low back disability is etiologically 
related to the lumbosacral strain that he 
experienced in service.  The rationale 
for all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner and reviewed by 
the examiner in conjunction with the 
examination.  

3.  Following completion of the above, 
the RO should review the additional 
evidence associated with the file and 
adjudicate the claim for service 
connection for a low back disability.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



